IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

TERRANCE STOKES, Cr. A. No. 1706006325B

Defendant.

Date Decided: August 5, 2020
On Defendant Terrance Stokes’ Motion for

Post-Conviction Relief. DENIED.

ORDER

On June 9, 2017, Defendant was arrested and charged with three counts of
Drug Dealing, two counts of Conspiracy Second Degree, two counts of Possession
or Control of a Firearm by a Person Prohibited (“PFBPP”), one count of Possession
or Control of Ammunition for a Firearm by a Person Prohibited (“PABPP”) and one

count of Possession of Drug Paraphernalia.'

 

| Mot. to Withdraw as Counsel Pursuant to Rule 61(e)(6) [...], App. at pp. Al8-
A23.
On February 13, 2018, Defendant pled guilty to one count of PFBPP and,
pursuant to the plea agreement, the remaining charges were nolle prossed.” On
February 13, 2018, Defendant was sentenced to a total of five years at Level 53 On
March 19, 2018, Defendant filed a pro se letter with the Court, deemed by this Court
to be a request for a sentence modification, and expressed confusion over the terms
of the sentence.* Defendant also requested a mental health evaluation. Accordingly,
on April 5, 2018, the Court modified Defendant’s sentence to include a mental health
evaluation.” On May 14, 2018, Defendant filed another pro se motion for
modification of sentence.® On June |, 2018, this Court denied the motion.’

On August 3, 2018, Defendant filed a pro se motion for postconviction relief
and pro se motion for appointment of counsel.* The Court appointed Christopher S.
Koyste, Esquire, to represent Defendant. Mr. Koyste filed a motion to withdraw as
counsel on February 15, 2019, stating that Defendant’s claims were without merit.’

The Court must address Defendant’s motion in regard to Rule 61(1) procedural

requirements before assessing the merits of his motion.'” Rule 61(i)(1) bars motions

 

2 Id. at p. A39.

3 Jd. at p. A47 (Sentencing Trans.).

Id. at p. A49.

> Id. at p. A50.

6 Td. at p. AS4-57.

7 Id. at pp. A58-59.

8 Id. at pp. A85-103.

° Mot. to Withdraw as Counsel Pursuant to Rule 61(c)(6) [...] at p. 1.
'° Super. Ct. Crim. R. 61()(1).
for postconviction relief if the motion is filed more than one year from final
judgment. Defendant’s Motion is not time barred by Rule 61(i)(1). Rule 61(i)(2)'!
bars successive postconviction motions, which is also not applicable as this is
Defendant’s first postconviction motion. Rule 61(1)(3) bars relief if the motion
includes claims not asserted in the proceedings leading to the final judgment.'? This
bar is inapplicable to Defendant’s claims ineffective assistance of counsel, which
could not have been raised in any direct appeal.!? Finally, Rule 61(i)(4) bars relief
if the motion is based on a formally adjudicated ground.'* This bar applies in part,
and is discussed below.

Delaware adopted the two-prong test proffered in Strickland v. Washington to
evaluate ineffective assistance of counsel claims.'® To succeed on an ineffective
assistance of counsel claim, a petitioner must demonstrate that “counsel’s
representation fell below an objective standard of reasonableness, and that there is a
reasonable probability that but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”'° The Court’s “review of counsel’s

 

'l Super. Ct. Crim. R. 61(i)(2).

'? Super. Ct. Crim. R. 61(i)(3).

3 See State v. Berry, 2016 WL 5624893, at *4 (Del. Super. Ct. June 29, 2016); see
also Watson v. State, 2013 WL 5745708, at *2 (Del. Oct. 21, 2013).

't Super. Ct. Crim. R. 61(1)(4).

5 See Strickland v. Washington, 466 U.S. 668 (1984); see also Albury v. State, 55}
A.2d 53 (Del. 1988).

'6 Flamer vy. State, 585 A.2d 736, 753 (Del. 1990); see also Strickland v. Washington,
466 U.S. 668 (1984).
representation is subject to a strong presumption that representation was

"17 The “benchmark for judging any claim of

professionally reasonable.
ineffectiveness [is to] be whether counsel’s conduct so undermined the proper
functioning of the adversarial process that the trial cannot be relied on as having
produced a just result.”'®

Defendant claims ineffective assistance of trial counsel (“IAC”) for various
reasons, however only one stands out: trial counsel did not investigate and/or argue
an illegal search and seizure.'? The other two claims involve an argument that (1)
the search below was illegal and thus any evidence should be suppressed and (2) a
bald allegation that the State committed a Brady violation by failing to provide all
evidence in Defendant’s case.?? These other two claims are barred under Rule
61(i)(3) as they could have been raised in the proceedings leading to final judgment.

Furthermore, by pleading guilty, Defendant waived his right to challenge errors that

occurred prior to the entry of the plea.*' As such, this Court need not discuss these

 

IT Td.

8 State v. Wright, 2015 WL 648818, (Del. Super. Ct. Feb. 12, 2015)(citations
omitted).

'9 Mot. to Withdraw as Counsel Pursuant to Rule 61(e)(6) [...], App. pp. A95-98.
20 Defendant has not specified any evidence that the State had allegedly withheld.
*! See United States v. Palmer, 574 F.2d 164, 167 (3d Cir. 1978) (“The Supreme
Court has consistently held that even deprivation of constitutional rights occurring
prior to the entry of a guilty plea may not be asserted in subsequent proceedings.”)
(citing Tollett v. Henderson, 411 U.S. 258 (1973); see also Day v. State, 2011 WL
3617797 (Del. Aug. 17, 2011) (finding that defendant’s ineffective assistance of
counsel claim was waived when defendant voluntarily entered his guilty plea
other two claims because these arguments are barred by Rule 61(1)(3) and Defendant
has waived this right to challenge errors that occurred prior to the entry of a guilty
plea. This Court only need to discuss the merits of Defendant’s LAC claim.

For Defendant to succeed on an ineffective assistance of counsel claim, he
must demonstrate that his counsel’s representation fell below an objective standard
of reasonableness. Further, he must also demonstrate that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been difterent.”°

The Court does not find any unprofessional errors in this matter. Defendant
claims that his counsel did not “investigate the case” more thoroughly and collect
independent evidence concerning an Illegal Search and Seizure claim.” This Court
notes that Defendant’s trial counsel did in fact investigate Defendant’s case and
researched the issue of an illegal search and seizure. Specifically, the trial counsel
researched: (1) whether a Franks hearing could be requested due to the discrepancy
between the alleged moving violations; (2) whether the information contained within
the four corners of the affidavit was sufficient to support a finding of probable cause;

and (3) whether any of the information used to find probable cause could be deemed

 

because a voluntary guilty plea waives any claims of error occurring prior to the
entry of the plea).
2? Flamer v. State, 585 A.2d 736, 753 (Del. 1990); see also Strickland v. Washington,

466 U.S. 668 (1984).
°3 Mot. to Withdraw as Counsel Pursuant to Rule 61(e)(6) [...], App. at p. A95.
stale.24 Defendant’s trial counsel communicated his findings to Defendant and
explained why he would not be filing a motion to suppress evidence on the basis of
an illegal search. In short, the trial counsel did not find that there was a basis for
challenging the search warrants and found instead that the traffic stop and
subsequent search of the residences were legal. Here, the Court finds that the trial
counsel acted within the parameters of the Strickland standard.

After reviewing Defendant’s Motion for Postconviction relief, Counsel’s
Motion to Withdraw, and all other relevant materials, the Court finds that
Defendant’s Motion for Postconviction Relief based on ineffective assistance of
counsel is meritless. Defendant’s claims do not demonstrate that trial counsel acted
outside the Strickland standard of reasonableness, nor would have the result been
different but for these alleged errors. Additionally, Defendant knowingly,
intelligently, and voluntarily plead guilty to the charge on February 13, 2018.
Accordingly, Defendant’s Motion for Postconviction Relief is DENIED. Counsel’s

Motion to Withdraw is GRANTED.

IT IS SO ORDERED.

zai

The Honorable@4lvin L. Scott, Jr.

 

4 Id. at pp. A60-84.